                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

BRANDON SPARKS,                          *
                                         *
                     Plaintiff,          *
vs.                                      *        No. 4:19-cv-00300-SWW
                                         *
                                         *
ARKANSAS STATE POLICE,                   *
                                         *
                     Defendant.          *

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is Considered,

Ordered, and Adjudged that this action is hereby dismissed.



                   IT IS SO ORDERED this 13th day of May 2019.

                                  /s/Susan Webber Wright
                                  UNITED STATES DISTRICT JUDGE
